AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED MAY 20, 2011 TO THE PROSPECTUS DATED MARCH 1, 2011 (AS SUPPLEMENTED THROUGH MAY 11, 2011) AMERICAN INDEPENDENCE STOCK FUND (TICKER SYMBOL: IFCSX) AMERICAN INDEPENDENCE U.S. INFLATION-INDEXED FUND (TICKER SYMBOL: FNIHX) In a Supplement dated April 20, 2011 to the Prospectus dated March 1, 2011 (herein referred to as the “April 20, 2011 Supplement”), it was noted that the Board of Trustees of the American Independence Funds Trust has approved revisions to the distribution and service fees charged for the Class A Shares of the American Independence Stock Fund and the American Independence U.S. Inflation-Indexed Fund (the “Funds”). This Supplement, dated May 20, 2011 to the Prospectus dated March 1, 2011, supersedes the April 20, 2011 Supplement and replaces it in its entirety. Effective June 15, 2011, the Funds will be imposing both the distribution and the service fees. The Adviser had previously waived 0.25% of the distribution fee and 0.25% of the service fee on the Stock Fund and U.S. Inflation-Indexed Fund, respectively. Effective June 15, 2011, the Prospectus shall reflect the following changes: 1.
